UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 22, 2011 (September 15, 2011) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On September 20, 2011, Chesapeake Energy Corporation (the “Company”), issued a press release announcing the date that it will issue its 2011 third quarter financial and operational results.The press release also provided information for accessing the related conference call.A copy of this press release is attached as Exhibit 99.1 to this Current Report. Effective September 15, 2011, Michael A. Johnson, Senior Vice President – Accounting, Controller and Chief Accounting Officer of the Company entered into a sales trading plan pursuant to Rule 10b5-1 of the Securities and Exchange Act of 1934.The plan expires on September 15, 2012 and has been approved bythe Companyin accordance with its Insider Trading Policy.The plan is part of Mr. Johnson’s long-term strategy to diversify assets. Effective September 26, 2011, Jennifer M. Grigsby, Senior Vice President – Treasurer and Corporate Secretary of the Company entered into a sales trading plan pursuant to Rule 10b5-1 of the Securities and Exchange Act of 1934.The plan expires on September 26, 2012 and has been approved bythe Companyin accordance with its Insider Trading Policy.The plan is part of Ms. Grigsby’s long-term strategy to diversify assets.Other Company executives may enter into Rule 10b5-1 trading plans in the future, from time to time. Section 8 – Other Events Item 8.01 Other Events. On September 19, 2011, the Company issued a press release announcing the executive management team for its newly formed and wholly owned subsidiary Chesapeake Oilfield Services, L.L.C.A copy of the press release is attached as Exhibit 99.2 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Index to Exhibits" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:September 22, 2011 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated September 20, 2011 – Third quarter operational and financial results release date Chesapeake Energy Corporation press release dated September 19, 2011 – Executive management team announced for Chesapeake Oilfield Services, L.L.C.
